The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2014

                                      No. 04-14-00368-CR

                                John Christopher SPRINGALL,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. DC-5316
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        The Notification of Late Record is hereby Noted. The portion of the reporter’s record to
be filed by Cindy E. Huggins must be filed no later than August 11, 2014.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court